Title: From James Madison to Tench Coxe, 20 January 1788
From: Madison, James
To: Coxe, Tench


Dear Sir
N. York Jany. 20. 1788.
I have received and forwarded your letter and pamphlet to Mr. King. The latest information from Boston makes it probable that every aid to the fœderal cause will be wanted there. The antifederal party have found such reinfor⟨ce⟩ments in the Insurgents, and the province of Maine which is afraid of creating obstacles to her separation, that there is the most serious reason to apprehend the friends of the Constitution will be outnumbered. The consequences of such an event elsewhere, are as obvious as they are melancholy. The Legislature at Poughkepsy is much divided on the point of submitting the Constitution to a Convention. The House of Assembly is in the affirmative, and is even supposed to be friendly to the merits. The Senate in its present State is opposed to a Convention. The arrival of the absent members may turn the scale in favor of one. On the merits that branch is certainly in the negative. The little piece by Philanthropos is well calculated to cherish the distrust of a favorable issue to a second Convention, and will be reprinted here. I do not know a better mode of serving the fœderal cause at this moment than to display the disagreement of those who make a common cause agst. the Constitution. It must produce the best effects on all who seriously wish a good general Government. Your commands for the Editor of the papers under the title of Publius, shall be attended to. I am Dear Sir with great respect Yr Obedt. hbl sert.
Js. Madison Jr
 